                                              FILED
                                           IN.CLERK'S
                                              XERKS OFF
                                                      OFFICE
                                              RICT COURT E.D.N.Y,
                                       US.DISTRICT


UNITED STATES DISTRICT COURT
                                       ★ M.iiu^2019
EASTERN DISTRICT OF NEW YORK
                                       -BBOOKLYN OFFICE
CHANTELLE CHAFFATT,
                                                 MEMORANDUM AND ORDER
               Plaintiff,                           18-CV-5888 (KAM)


          -against-

JAVIER E. VARGAS; SHANNON BORNE-CLARKE,

               Defendants.




KIYO A. MATSUMOTO, United States District Judge:

          Plaintiff Chantelle Chaffatt, proceeding pro se, filed

the instant action on October 25, 2018 against Javier E. Vargas

and Shannon Borne-Clarke, Kings County Family Court Judges,

seeking declaratory and injunctive relief pursuant to 42 U.S.C.

§ 1983. At the time that Plaintiff filed the complaint, she

requested to proceed in forma pauperis.       On November 7, 2018,
Plaintiff filed an amended complaint. On January 7, 2019,

Plaintiff paid the $400.00 filing fee.       For the reasons

discussed below, the amended complaint is dismissed and

Plaintiff's request for injunctive relief is denied as moot.

                             Background

          Plaintiff alleges that defendants violated her due

process rights in connection with a series of proceedings in

Kings County Family Court.     (Am. Compl. At 4.)        In 2015,

                                   1
Plaintiff engaged in an extramarital relationship with a

gentleman (hereinafter referred to as the "Father") and gave

birth to a child.   {Id. At 77-78.)   In 2015, the Father

initiated a Family Offense petition in Kings County Family Court

and alleged that plaintiff had engaged in a campaign of

harassment, including using social media accounts to inform his

wife, friends and coworkers of the affair.      {Id. at 77-78.)

Thereafter, both plaintiff and the Father appeared in Family

Court for a series of hearings before Defendants.     By order

dated September 11, 2017, defendant Judge Borne—Clarke issued a
final order of protection against plaintiff directing that,

inter alia, she refrain from assaulting, stalking, harassing,

menacing or committing any criminal offense against the Father.
(Id. at 81.) The order further provided that plaintiff is not
to have any communications by mail, telephone, email or any
electronic means with family members, business associates,

friends or colleagues of the Father.    {Id.)    The order of

protection remains in force until September 9, 2022.      (Id. at
89.)

          By order dated September 27, 2018, defendant Judge
Vargas issued an order removing the portion of the order of
protection that prevents plaintiff from contacting the Father s
family members, business associates, and colleagues but
otherwise directed that the final order of protection issued on

September 11, 2017, against plaintiff continued in full force

and effect.   {Id. at 77-95.)   The September 27, 2018 order

provided that the Plaintiff was to ''serve papers directly to

Father's attorney, and that any service upon Father will be

considered a violation [of the order]."    (Id. at 85.)

           Plaintiff seeks injunctive relief and requests that

the court direct defendants to "follow the civil procedures of

the Family Court Act and give Plaintiff right's back to serve

all legal documents . . . upon [the Father]." (Id. at 6.)
                        Standard of Review


           It is axiomatic that pro se complaints are held to

less stringent standards than pleadings drafted by attorneys,

and the Court is required to read the plaintiff's pro se

complaint liberally and to interpret it as raising the strongest
arguments it suggests. Erickson v. Pardus, 551 U.S. 89 (2007);
Hughes v. Rowe, 449 U.S. 5, 9 (1980); Sealed Plaintiff v. Sealed
Defendant #1, 537 F.3d 185, 191-93 (2d Cir. 2008).    At the

pleadings stage of the proceeding, the Court must assume the
truth of "all well-pleaded, nonconclusory factual allegations"
in the complaint. Kiobel v. Royal Dutch Petroleum Co., 621 F.3d
111, 123 (2d Cir. 2010) (citing Ashcroft v. Iqbal, 556 U.S. 662
(2009)).   A complaint must plead sufficient facts to "state a
claim to relief that is plausible on its face."     Bell Atl. Corp.

V. Twomblyr 550 U.S. 544, 570 (2007).

          Where a plaintiff has paid the court's filing fee, a

district court may dismiss the case, sua sponte, if it

determines that the court lacks subject matter jurisdiction, or

the action is frivolous.   Fitzgerald v. First East Seventh

Street Tenants Corp., 221 F.3d 362, 363-64 (2d Cir. 2000); see

also Greathouse v. JHS Sec. Inc., 784 F.3d 105, 119 (2d Cir.

2015) (''Courts have both statutory and inherent authority to sua

sponte dismiss frivolous suits."). "A complaint will be
dismissed as 'frivolous' when it is clear that the defendants

are immune from suit.'"    Montero v. Travis, 111 F.3d 757, 760

(2d Cir. 1999) (quoting Neitzke v. Williams, 490 U.S. 319, 327
(1989)). A claim is also frivolous "where it lacks an arguable
basis either in law or in fact."      Neitzke, 490 U.S. at 325.
                             Discussion


       I. Plaintiff's Claims are Barred by Judicial Immunity

          It is settled law that judges are absolutely immune

from civil liability for actions performed in their judicial
capacity. See, e.g., Mireles v. Waco, 502 U.S. 9, 11 (1991);
Bliven v. Hunt, 579 F.3d 204, 209 (2d Cir. 2009).      This absolute

judicial immunity "is not overcome by allegations of bad faith
or malice," nor can a judge "be deprived of immunity because the
                                  4
action he took was in error . . . or was in excess of his

authority."   Mireles, 502 U.S. at 11 (quotation omitted); Zappin

V. Cooper, No. 16-CV-5985, 2018 WL 708369, at *9 (S.D.N.Y. Feb.

2, 2018), reconsideration denied, No. 16-CV-5985, 2018 WL

2305562 (S.D.N.Y. May 18, 2018).

          Here, plaintiff's allegations against Judge Vargas and

Judge Borne-Clarke arose from orders issued by the judges in

their judicial capacity during the pendency of Plaintiff's

family court proceedings.   As such, it is clear that the actions

of the defendants occurred within their judicial capacity and

not in excess of their jurisdiction.   See, e.g., Johnson v.

State Atty. Gen., No. 18-CV-4585, 2018 WL 3973509, at *2

(E.D.N.Y. Aug. 20, 2018) (to the extent plaintiff may seek to

bring claims against any judges involved in her family court

proceedings, such claims would likely be foreclosed by absolute
immunity); Balkanli v. Brodie, No. 18-CV-4178, 2018 WL 3862689,
at *2 (E.D.N.Y. Aug. 14, 2018).

          Moreover, the Federal Courts Improvement Act of 1996,

§ 309(c), Pub. L. No. 104-317, 110 Stat. 3847, 3853 (1996)

(amending 42 U.S.C. § 1983) bars all claims for injunctive

relief against a judicial officer for a judicial action or

omission unless a declaratory decree was violated, or

declaratory relief was unavailable.    Plaintiff does not allege
that the Judges acted in violation of any declaratory decree.

El-Bey v. Clott, No. 17-CV-271, 2017 WL 280710, at *2 (E.D.N.Y.

Jan. 20, 2017).

                             Conclusion


          Even under a liberal reading of plaintiff's complaint,

plaintiff fails to state a plausible claim for relief for the

reasons set forth herein.    Therefore, any attempt to amend the

complaint would be futile.    See Ashmore v. Prus, 510 F. App'x

47, 49 (2d Cir. 2013) (leave to amend is futile where barriers

to relief cannot be surmounted by reframing the complaint); see

also Cuoco V. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000)

(denying leave to amend a pro se complaint where amendment would
be futile).


          Plaintiff's amended complaint, filed in forma

pauperisf is dismissed due to the absolute immunity of the
defendants who acted within their judicial capacity.

Plaintiff's request for injunctive relief is denied as moot.

The Clerk of Court is directed to enter judgment in favor of

defendant and close the case.


          Although the Plaintiff has paid the filing fee, the

Court certifies pursuant to 28 U.S.C. § 1915 (a)(3) that any in
forma pauperis appeal from this order would not be taken in good
faith.   Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

The Clerk of Court shall serve plaintiff with this memorandum

and order and the judgment and note service on the docket.



SO OBDERED.



Dated: Brooklyn, New York
       March 4, 2019


                                               /s/
                                     KIYO A. MATSUMOTO

                                     United States District Judge
